DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite because it cannot be determined with the language “The dispenser of claim 9 when claim 6 is dependent on claim 5”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-14, 19 and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Rosenkranz et al. (8,561,847).  Rosenkranz et al. disclose, in figs. 4-11, 
Re-claims 1, 20, a dispenser comprising a base 12 and a cover 14 that define a cavity between them for storing a material to be dispensed, a fastening mechanism 22, 60 that is movable between a fastened configuration that fastens the cover to the base, and an unfastened configuration that allows the cover to open from the base for replenishing the material to be dispensed,
wherein the fastening mechanism comprises a locked state in which the fastening mechanism requires a key 40 to move from the fastened configuration to the unfastened configuration, and an unlocked state in which the fastening mechanism is movable from the fastened configuration to the unfastened configuration without the presence of the key, wherein the fastening mechanism comprises a button 64 , a release member 70, and a cooperating member 36,
wherein the release member engages with the cooperating member in the fastened configuration to prevent the cover opening from the base,
wherein the release member disengages from the cooperating member in the unfastened configuration to allow the cover to open from the base,
wherein the release member is actuable by the button without the presence of the key to disengage the release member from the cooperating member when the fastening mechanism is in the unlocked state, and
wherein the release member is actuable by the key 40 to disengage the release member from the cooperating member when the fastening mechanism is in the locked state.

Re-claim 3, wherein the button is actuable in the unlocked state, and the button is unactuable in the locked state so the key is required to disengage the release member from the cooperating member in the locked state.
Re-claim 4,  wherein the button is actuable by pushing the button to move the button inwardly, and wherein the inward movement of the button is blocked in the locked state.
Re-claim 5, wherein the fastening mechanism comprises one or more knobs, catches, or sliders 66, 62, 50-53 that are located inside the dispenser and that are only accessible when the cover is open from the base, wherein the one or more knobs, catches, or sliders move the fastening mechanism between the locked and unlocked states.
Re-claim 6, wherein the fastening mechanism comprises a lock track 52,  53 and locking member 62, 66, the locking member configured to move along the lock track during actuation of the button, and wherein the lock track comprises a catch 22 that is configured to restrain movement of the locking member along the lock track when the fastening mechanism is in the locked state.
Re-claim 6, wherein the locking member is configured to flex as it travels along the lock track when the button is actuated, thereby exerting a force against the actuation of the button.
Re-claim 7, wherein the locking member is configured to flex as it travels along the lock track when the button is actuated, thereby exerting a force against the actuation of the button.
Re-claim 8, wherein the locking member is movable between a first region in which the locking member is caught by the catch Fig. 6, and a second region in which the locking member is moved beyond the catch and so becomes free to move within the second region (Fig. 7), the locking member being in the first region in the locked state and the second region in the unlocked state.

Re-clam 12, , wherein the fastening mechanism comprises a base catch 22 mounted on the base and a cover catch 70 mounted on the cover, wherein the base and cover catches are configured to latch with one another in the fastened configuration to hold the cover to the base, and to separate from another in the unfastened configuration to allow the cover to open from the base, and wherein one of the base catch and the cover catch constitutes the release member, and the other of the base catch and the cover catch constitutes the cooperating member.
Re-claim 13, wherein the release member comprises protrusion 70, and the release member is deflectable by the key and by the button upon actuation
of the button to disengage the aperture or the protrusion from a corresponding protrusion or aperture of the cooperating member.
Re-claim 14, wherein the release member and/or cooperating member comprises a ramped surface configured to deflect the release member as the base and the cover are closed towards one another so that the protrusion will locate into the aperture.
Re-claim 19, wherein the release member is the cover catch, wherein the cooperating member is the base catch, and wherein the button is mounted on the base.

Claims 1-9, 12-15, 19 and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Pelkey et al. (2013/0292417).  Pelkey et al. disclose, in figs. 1-9, 
Re-claims 1, 20, a dispenser comprising a base 104 and a cover 102 that define a cavity between them for storing a material to be dispensed, a fastening mechanism 150 that is movable between a 
wherein the fastening mechanism comprises a locked state in which the fastening mechanism requires a key 190 to move from the fastened configuration to the unfastened configuration, and an unlocked state in which the fastening mechanism is movable from the fastened configuration to the unfastened configuration without the presence of the key, wherein the fastening mechanism comprises a button 150, a release member 167(a latch in the cover) , and a cooperating member 168,
wherein the release member engages with the cooperating member in the fastened configuration to prevent the cover opening from the base,
wherein the release member disengages from the cooperating member in the unfastened configuration to allow the cover to open from the base,
wherein the release member is actuable by the button without the presence of the key to disengage the release member from the cooperating member when the fastening mechanism is in the unlocked state, and
wherein the release member is actuable by the key 190 to disengage the release member from the cooperating member when the fastening mechanism is in the locked state.
Re-claim 2, wherein the fastening mechanism is actuable by the key to move the fastening mechanism between the locked and unlocked states.
Re-claim 3, wherein the button is actuable in the unlocked state, and the button is unactuable in the locked state so the key is required to disengage the release member from the cooperating member in the locked state.
Re-claim 4,  wherein the button is actuable by pushing the button to move the button inwardly, and wherein the inward movement of the button is blocked in the locked state.

Re-claim 6, wherein the fastening mechanism comprises a lock track 156 and locking member 162B , the locking member configured to move along the lock track during actuation of the button, and wherein the lock track comprises a catch  that is configured to restrain movement of the locking member along the lock track when the fastening mechanism is in the locked state.
Re-claim 6, wherein the locking member is configured to flex as it travels along the lock track when the button is actuated, thereby exerting a force against the actuation of the button.
Re-claim 7, wherein the locking member is configured to flex as it travels along the lock track when the button is actuated, thereby exerting a force against the actuation of the button.
Re-claim 8, wherein the locking member is movable between a first region in which the locking member is caught by the catch , and a second region in which the locking member is moved beyond the catch and so becomes free to move within the second region , the locking member being in the first region in the locked state and the second region in the unlocked state.
Re-claim 9, wherein the lock track comprises an enclosure in which the locking member is constrained to move, and wherein the enclosure comprises an opening 106  into which the key can be inserted to move the locking member between the first and second regions.
Re-clam 12,  wherein the fastening mechanism comprises a base catch 168  mounted on the base and a cover catch 167 mounted on the cover, wherein the base and cover catches are configured to latch with one another in the fastened configuration to hold the cover to the base, and to separate from another in the unfastened configuration to allow the cover to open from the base, and wherein 
Re-claim 13, wherein the release member comprises protrusion 167, and the release member is deflectable by the key and by the button upon actuation
of the button to disengage the aperture or the protrusion from a corresponding protrusion or aperture of the cooperating member.
Re-claim 14, wherein the release member and/or cooperating member comprises a ramped surface configured to deflect the release member as the base and the cover are closed towards one another so that the protrusion will locate into the aperture.
Re-claim 15, wherein the button comprises a hammer186  for acting on the release member 167 to deflect the release member, and wherein the button or the base or the cover comprises a hole 106 through which an end of the key is insertable to act against and deflect the release member.
Re-claim 19, wherein the release member is the cover catch, wherein the cooperating member is the base catch, and wherein the button is mounted on the base.
Allowable Subject Matter
Claims  10 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIEN M NGO/               Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        March 9, 2021